MEMORANDUM ***
Bruce Darían appeals pro se from the district court’s judgment under Federal Rule of Civil Procedure 54(b) in favor of state court-appointed receiver David Pasternak and his law firm. We lack jurisdiction and therefore must dismiss the appeal.
For purposes of determining the timeliness of a Notice of Appeal, the United States is only considered a party in a qui tam action under the False Claims Act if it formally intervenes. See United States ex rel. Eisenstein v. City of New York, — U.S. -, 129 S.Ct. 2230, 2233-35, 173 L.Ed.2d 1255 (2009). Because the United States never intervened, Darían had only thirty days, not sixty, to file his Notice of Appeal. See Fed. R.App. P. 4(a)(1)(A). He failed to do so and therefore we lack jurisdiction.
DISMISSED.
ORDER
The memorandum disposition filed on June 5, 2009, is withdrawn in light of United States ex rel. Eisenstein v. City of New York, — U.S. -, 129 S.Ct. 2230, 173 L.Ed.2d 1255 (2009). The attached memorandum disposition is filed in its stead.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.